UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6077



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACK DEWHAN RANDOLPH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-99-192; CA-03-267-2-3-MU)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jack Dewhan Randolph, Appellant Pro Se.    Kenneth Michel Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jack Dewhan Randolph seeks to appeal the district court’s

order and judgment denying relief on his motion filed under 28

U.S.C. § 2255 (2000).   An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”   28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating reasonable jurists would find his constitutional

claims are debatable and any dispositive procedural rulings by the

district court are also debatable or wrong.      See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude Randolph has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.   We also deny the motion

for remand.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -